 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
WARRANT TO PURCHASE
 
SHARES OF COMMON STOCK
 
OF
 
MEDL MOBILE HOLDINGS, INC.
 
No.: _______________
 
Number of shares: _____________
 
Issue Date: March ___, 2012
   



MEDL Mobile Holdings, INC., a corporation organized under the laws of the State
of Nevada (the “Company”), hereby certifies that, for value received,
________________________, address at
___________________________________________________, or its assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company at any time after the Issue Date until 5:00 p.m., Eastern Time on
three years after the Issue Date (the “Expiration Date”), up to
_____________________ fully paid and non-assessable shares of Common Stock at a
per share purchase price of $0.90. The aforedescribed purchase price per share,
as adjusted from time to time as herein provided, is referred to herein as the
“Purchase Price.” The number and character of such shares of Common Stock and
the Purchase Price are subject to adjustment as provided herein. Capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
that certain Securities Purchase Agreement (the “Securities Purchase
Agreement”), dated as of March __, 2012, entered into by the Company, the Holder
and the other signatories thereto. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to such terms in the
Securities Purchase Agreement.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
“Company” shall mean MEDL Mobile Holdings, Inc., a Nevada corporation, and any
corporation which shall succeed or assume the obligations of MEDL Mobile
Holdings, Inc. hereunder.
 
 “Common Stock” includes (i) the Company's Common Stock, $0.001 par value per
share, as authorized on the date of the Securities Purchase Agreement, and (ii)
any other securities into which or for which any of the securities described in
(i) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
“Excepted Issuance” means the issuance of (A) shares of Common Stock or options
to employees, officers, consultants or directors of the Company pursuant to any
stock option plan of the Company in effect on the date hereof  on the terms in
effect on the date hereof, (B) securities upon the exercise or exchange of or
conversion of any Securities issued pursuant to the Securities Purchase
Agreement, (C) securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Warrant,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities and (D) securities
issued (other than for cash) in connection with a merger, acquisition, or
consolidation of all or substantially all or a significant portion of the
assets, securities or business division of another entity so long as such
issuances are not for the principal purpose of raising capital.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or otherwise) which the
holder of the Warrant at any time shall be entitled to receive, or shall have
received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, governmental authority or other entity of whatever nature.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Day” means (a) a day on which the Common Stock is eligible to be traded
on a registered national securities exchange, or (b) if the Common Stock is not
eligible to be traded on any registered national securities exchange, a day on
which the Common Stock is authorized for quotation on the OTC Bulletin Board, or
(c) if the Common Stock is eligible to be traded on a registered national
securities exchange or authorized for quotation on the OTC Bulletin Board, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the OTC Capital Markets, Inc. (or any similar organization or agency
succeeding its functions of reporting prices); provided, however, that in the
event that the Common Stock is not listed or quoted as set forth in (a), (b) or
(c) hereof, then Trading Day shall mean any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other government action
to close
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
registered national securities exchange, the daily volume weighted average price
of the Common Stock for such date (or the nearest preceding date) on the
registered national securities exchange on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)), (b) if the OTC Bulletin
Board is not a registered national securities exchange, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board, (c) if the Common Stock is not then listed or quoted
for trading on the OTC Bulletin Board and if prices for the Common Stock are
then reported in an over the counter market maintained by OTC Markets Group Inc.
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported, or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holders
holding Warrants representing at least a majority of the Warrant Shares and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Warrant Shares” shall mean the shares of Common Stock issuable upon exercise of
this Warrant.
 
1.           Exercise of Warrant.
 
(a)           Number of Shares Issuable upon Exercise.  From and after the Issue
Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of Section 1(b) or upon exercise of this Warrant in part in accordance
with Section 1(c), shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4 below.
 
(b)           Full Exercise.  This Warrant may be exercised in full by the
Holder hereof by delivery to the Company of an original or facsimile copy of the
form of subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and delivery within two days thereafter of payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Purchase Price
then in effect.  The original Warrant is not required to be surrendered to the
Company until it has been fully exercised.
 
(c)            Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by delivery of a Subscription Form in the manner and at
the place provided in Section 1(b), except that the amount payable by the Holder
on such partial exercise shall be the amount obtained by multiplying (i) the
number of whole shares of Common Stock designated by the Holder in the
Subscription Form by (ii) the Purchase Price then in effect. On any such partial
exercise, provided the Holder has surrendered the original Warrant, the Company,
at its expense, will forthwith issue and deliver to or upon the order of the
Holder hereof a new Warrant of like tenor, in the name of the Holder hereof, the
whole number of shares of Common Stock for which such Warrant may still be
exercised.
 
(d)           Fair Market Value.  For purposes of this Warrant, the “Fair Market
Value” of a share of Common Stock as of a particular date (the “Determination
Date”) shall mean:
 
(i)           if the Company’s Common Stock is traded on an exchange or is
quoted on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or the NYSE Amex, then the closing
sale price of the Common Stock on the Trading Day immediately prior to (but not
including) the Determination Date;
 
(ii)            if the Company’s Common Stock is not traded on an exchange or on
the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital
Market, the New York Stock Exchange or the NYSE AMEX, but is traded on the OTC
Bulletin Board or an over-the-counter market maintained by OTC Markets Group
Inc., then the average of the closing bid and ask price reported on the Trading
Day immediately prior to (but not including) the Determination Date;
 
(iii)           except as provided in clause (iv) below and Section 3(a), if the
Company’s Common Stock is not publicly traded, then as the Holder and the
Company agree, or in the absence of such an agreement, by arbitration in
accordance with the rules then standing of the American Arbitration Association,
before a single arbitrator to be chosen from a panel of persons qualified by
education and training to pass on the matter to be decided; or
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(iv)           if the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (iv) that all of the shares of
Common Stock then issuable upon exercise of all of the Warrants are outstanding
at the Determination Date.
 
(e)           Company Acknowledgment.  The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.
 
(f)           Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that, provided the purchase price listed in the Subscription Form is
received as specified in Section 2, the shares of Common Stock purchased upon
exercise of this Warrant shall be deemed to be issued to the Holder hereof as
the record owner of such shares as of the close of business on the date on which
delivery of a Subscription Form shall have occurred and payment made for such
shares as aforesaid. As soon as practicable after the exercise of this Warrant
in full or in part, and in any event within five (5) business days thereafter
(“Warrant Share Delivery Date”), the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct in compliance with
applicable securities laws, a certificate or certificates for the number of duly
and validly issued, fully paid and non-assessable shares of Common Stock (or
Other Securities) to which such Holder shall be entitled on such exercise,
together with any other stock or other securities and property (including cash,
where applicable) to which such Holder is entitled upon such exercise pursuant
to Section 1 or otherwise.  The Company understands that a delay in the delivery
of the Warrant Shares after the Warrant Share Delivery Date could result in
economic loss to the Holder.  As compensation to the Holder for such loss, the
Company agrees to pay (as liquidated damages and not as a penalty) to the Holder
for late issuance of Warrant Shares upon exercise of this Warrant the
proportionate amount of $100 per business day after the Warrant Share Delivery
Date for each $10,000 of Purchase Price of Warrant Shares for which this Warrant
is exercised which are not timely delivered. The Company shall pay any payments
incurred under this Section in immediately available funds upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Warrant Shares by the Warrant Share Delivery Date, the Holder
may revoke all or part of the relevant Warrant exercise by delivery of a notice
to such effect to the Company, whereupon the Company and the Holder shall each
be restored to their respective positions immediately prior to the exercise of
the relevant portion of this Warrant, except that the liquidated damages
described above shall be payable through the date notice of revocation or
rescission is given to the Company.
 
(g)            Buy-In.  In addition to any other rights available to the Holder,
if the Company fails to deliver to the Holder the Warrant Shares as required
pursuant to this Warrant, and the Holder or a broker on the Holder’s behalf,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by such Holder of the Warrant Shares which the
Holder was entitled to receive from the Company (a “Buy-In”), then the Company
shall pay in cash to the Holder (in addition to any remedies available to or
elected by the Holder) the amount by which (i) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (ii) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed (which amount shall
be paid as liquidated damages and not as a penalty). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, the
Company shall be required to pay the Holder $1,000. The Holder shall provide the
Company written notice indicating the amounts payable to the Holder in respect
of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Company.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(h)           Fractional Shares. No fractional shares of Common Stock will be
issued in connection with any exercise hereof, but in lieu of such fractional
shares, the Company shall round the number of shares to be issued upon exercise
up to the nearest whole number of shares
 
2.           Cashless Exercise. Notwithstanding any provisions herein to the
contrary, if (i) the Fair Market Value of one share of Common Stock is greater
than the Purchase Price (at the date of calculation as set forth below) and (ii)
the Holder at the time of exercise is not able to sell the Warrant Shares
pursuant to an effective registration statement filed under the Securities Act
providing for the resale of the Warrant Shares, or pursuant to Rule 144(b)(1)(i)
of the Securities Act in lieu of exercising this Warrant by payment of cash, the
Holder may exercise this Warrant by a cashless exercise and shall receive the
number of shares of Common Stock equal to an amount (as determined below) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of shares of Common Stock computed using the following
formula.
 

 
X=
[yxa-b_a.jpg]
     
Where
X=
the number of shares of Common Stock to be issued to the Holder.
       
Y=
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation).
       
A=
The Fair Market Value of one share of Common Stock on the Trading Day
immediately preceding the date of such election.
       
B=
Purchase Price (as adjusted to the date of such calculation).



For purposes of Rule 144 promulgated under the Securities Act it is intended,
understood and acknowledged that, pursuant to applicable law, the Warrant Shares
issued in a cashless exercise transaction in the manner described above shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the Issue Date.
Notwithstanding the foregoing, the Company can provide no assurances to the
Holder that the law at the time of exercise will be the same as existing law,
and the Holder assumes all risk in connection therewith.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
(a)           Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (i) the Company  effects any merger or  consolidation  of the
Company with or into another entity, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related
transactions,  (iii) any tender offer or exchange offer (whether by the Company
or another entity) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, (iv) the Company consummates a stock purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (v) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate Common Stock of the Company, or
(vi) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental  Transaction”), then, upon any subsequent exercise of this
Warrant, the Holder shall have the right to receive, for each Warrant Share that
would have been issuable upon such exercise immediately prior to the occurrence
of such Fundamental Transaction, at the option of the Holder, (a) upon exercise
of this Warrant, the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable upon or
as a result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a Holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event or (b) if the
Company is acquired in (1) a transaction where the consideration paid to the
holders of the Common Stock consists solely of cash, (2) a “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act, or (3) a
transaction involving a person or entity not traded on a Principal Market, cash
equal to the Black-Scholes Value.  For purposes of any such exercise, the
determination of the Purchase Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Purchase Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder's right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(a) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. “Black-Scholes Value” shall be determined in accordance with the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable Fundamental Transaction, (ii) a risk-free interest rate corresponding
to the U.S. Treasury rate for a period equal to the remaining term of this
Warrant as of the date of such request and (iii) an expected volatility equal to
the 100 day volatility obtained from the HVT function on Bloomberg L.P.
determined as of the Trading Day immediately following the public announcement
of the applicable Fundamental Transaction.
 
(b)           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
4.           Extraordinary Events Regarding Common Stock.
 
(a)           Distributions, Dividends and Combinations.  In the event that the
Company shall (i) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock, or (iii) combine its outstanding shares of the Common Stock
into a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4(a). The
number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof, be entitled to receive shall be adjusted to
a number determined by multiplying the number of shares of Common Stock that
would otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (i) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4(a) be in effect, and
(ii) the denominator is the Purchase Price in effect on the date of such
exercise.
 
(b)           Share Issuance.  From the date hereof until the Expiration Date,
if the Company shall issue any Common Stock except for the Excepted Issuances,
prior to the complete exercise of this Warrant for a consideration less than the
Purchase Price that would be in effect at the time of such issuance, then, and
thereafter successively upon each such issuance, the Purchase Price shall be
reduced to such other lower price for then outstanding Warrants.  For purposes
of this adjustment, the issuance of any security or debt instrument of the
Company carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Purchase Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option if such
issuance is at a price lower than the Purchase Price in effect upon such
issuance and again at any time upon any actual, permitted, optional, or allowed
issuances of shares of Common Stock upon any actual, permitted, optional, or
allowed exercise of such conversion or purchase rights if such issuance is at a
price lower than the Purchase Price in effect upon any actual, permitted,
optional, or allowed such issuance.  Common Stock issued or issuable by the
Company for no consideration will be deemed issuable or to have been issued for
$0.0001 per share of Common Stock.  The reduction of the Purchase Price
described in this Section 4(b) is in addition to the other rights of the Holder
described in the Securities Purchase Agreement.  For purposes of determining the
total consideration for a convertible instrument (including a right to purchase
equity of the Company) issued, subject to an original issue or similar discount
or which principal amount is directly or indirectly increased after issuance,
the consideration will be deemed to be the actual cash amount received by the
Company in consideration of the original issuance of such convertible
instrument.  Upon any reduction of the Purchase Price, the number of shares of
Common Stock that the Holder of this Warrant shall thereafter, on the exercise
hereof, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise but for
the provisions of this Section 4(b) be issuable on such exercise by a fraction
of which (a) the numerator is the Purchase Price that would otherwise but for
the provisions of this Section 4(b) be in effect, and (b) the denominator is the
Purchase Price in effect on the date of such exercise.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrant or the Purchase Price, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based. The Company will forthwith mail a copy of each such certificate to the
Holder of the Warrant and any Warrant Agent of the Company (appointed pursuant
to Section 11 hereof). The Holder will be entitled to the benefit of the
adjustment regardless of the giving of such notice.  The timely giving of such
notice to Holder is a material obligation of the Company.
 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.   The Company will at all times reserve and keep
available, solely for issuance and delivery on the exercise of the Warrants, all
shares of Common Stock (or Other Securities) from time to time issuable on the
exercise of the Warrant.  This Warrant entitles the Holder hereof, upon written
request, to receive copies of all financial and other information distributed or
required to be distributed to the holders of the Company's Common Stock.
 
7.            Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company will issue and deliver to or on the order of the Transferor
thereof a new Warrant or Warrants of like tenor, in the name of the Transferor
and/or the transferee(s) specified in such Transferor Endorsement Form, calling
in the aggregate on the face or faces thereof for the number of shares of Common
Stock called for on the face or faces of the Warrant so surrendered by the
Transferor.
 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.            Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (a) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (b) the number of shares of Common Stock issuable upon the exercise of
this Warrant with respect to which the determination of this limitation is being
made on an exercise date, which would result in beneficial ownership by the
Holder and its affiliates of more than 9.99% of the outstanding shares of Common
Stock on such date. For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and Rule 13d-3 thereunder. Subject to the foregoing, the Holder
shall not be limited to aggregate exercises which would result in the issuance
of more than 9.99%. The restriction described in this paragraph may be waived,
in whole or in part, upon sixty-one (61) days prior notice from the Holder to
the Company to increase or decrease such percentage. To the extent that the
limitation contained in this Section 9 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Subscription Form shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliates) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
10.           Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Stock (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
11.           Transfer on the Company’s Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
12.           Notice to Allow Exercise by Holder. If (a) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock; (b) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock; (c) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; (d) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; or (e) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appears in the Company’s
records, at least 15 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. The Holder is entitled to
exercise this Warrant during the 15-day period commencing on the date of such
notice to the effective date of the event triggering such notice.
 
13.           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by reputable air courier service with charges
prepaid, or (d) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (i) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (ii) on the third business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: if to the Company, to: MEDL Mobile Holdings, Inc.,
18475 Bandilier Circle, Fountain Valley, CA 92708, Attn: Andrew Maltin, Chief
Executive Officer, facsimile: (310) 943 3207 with a copy to: Sichenzia Ross
Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006, Attn: Harvey
J. Kesner, Esq., facsimile: (212) 930-9725, and (ii) if to the Holder, to the
address and facsimile number listed on the signature page of the Securities
Purchase Agreement with a copy by fax (which shall not constitute notice) only
to: Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581,
facsimile: (212) 697-3575.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
14.           Law Governing This Warrant.  This Warrant shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Holder waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Warrant by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.
 
15.           Amendment and Waiver. Any term, covenant, agreement or condition
in this Warrant may be amended or waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and the Holders holding Warrants representing at least a
majority of the Warrant Shares. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of this
Warrant unless the same consideration is also offered to all Holders.
 


[SIGNATURE PAGE FOLLOWS]
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the day and year
first above written.
 
MEDL Mobile Holdings, Inc.


By:__________________________
     Name:
     Title:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant
 
TO: MEDL Mobile Holdings, Inc.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 
___           ________ shares of the Common Stock covered by such Warrant; or
 
___           the maximum number of shares of Common Stock covered by such
Warrant pursuant to the cashless exercise procedure set forth in Section 2 of
the Warrant.
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):
 
___           $__________ in lawful money of the United States; and/or
 
___           the cancellation of such portion of the attached Warrant as is
exercisable for a total of _______ shares of Common Stock (using a Fair Market
Value of $_______ per share for purposes of this calculation); and/or
 
___           the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2 of the Warrant,
to exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 2.
 
After application of the cashless exercise feature as described above,
_____________ shares of Common Stock are required to be delivered pursuant to
the instructions below.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________ whose address
is _____________________________
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.
 
Dated:___________________.
         
(Signature must conform to name of holder as specified on the face of the
Warrant)
                                     
(Address)
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
 For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of MEDL Mobile Holdings, Inc. to which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of MEDL Mobile
Holdings, Inc.  with full power of substitution in the premises.
 
Transferees
Percentage Transferred
Number Transferred
                 

 
Dated: __________________, _____
         
(Signature must conform to name of holder as specified on the face of the
Warrant)
         
Signed in the presence of:
                     
(Name)
 
(address)
                     
(address)
 

 
ACCEPTED AND AGREED:
 
[TRANSFEREE]
 
_________________________________________
(Name)
 
 